             Case 19-12378-KBO         Doc 989     Filed 05/11/20     Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


IN RE:                                        §
                                              §            CASE NO. 19-12378
DURA AUTOMOTIVE SYSTEMS, LLC                  §
                                              §
       DEBTOR                                 §            CHAPTER 11
                                              §




           LIMITED OBJECTION OF CAMERON COUNTY TO DEBTOR’S
            MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS
                         (Relates to Doc 154 and 931)




TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

       COMES NOW, CAMERON COUNTY, a secured ad valorem tax creditor of the above

named Debtor, and file this Limited Objection to Debtor’s Motion To Sell Property Free and

Clear of Liens (the “Motion”) and would show the Court as follows:

          1. Cameron County is a secured ad valorem tax creditor of the Debtor and holds

              fully secured statutory tax liens against the property that is the subject of the

              Motion. The property subject of the sale is subject to a statutory lien to secure

              payment of the 2020 ad valorem taxes which have not yet been finally assessed.

              These ad valorem taxes are secured with a security interest in the property subject

              of the motion that is superior to that of any other secured claim pursuant to the

              Texas Constitution, Article VIII, Section 15, and the Texas Property Tax Code,

              Section 32.01 and Section 32.05(b) see also Stanford v. Butler, 826 F.2d 353 (5th




                                               1
              Case 19-12378-KBO          Doc 989      Filed 05/11/20      Page 2 of 3




               Cir. 1987); Universal Seismic Associates, Inc., 288 F.3d 205 (5th Cir. 2002); In

               Re Winn's Stores, Inc. 177 B.R. 253 (Bktcy W.D. Tex 1995).

           2. Cameron County is not opposed to a sale of the subject property but given the

               priority of the ad valorem tax liens, objects to any proceeds of sale being

               distributed to the consensual lienholder(s) prior to full payment of the ad valorem

               taxes owing by the Debtor to Cameron County which are secured by a superior

               lien against said property.

           3. Cameron County objects to the Motion unless sufficient proceeds of sale are

               placed in a segregated account to provide adequate protection to these secured

               claims for the 2020 taxes. In this regard, the Property which is the subject of the

               sale constitutes the collateral of Cameron County, and accordingly, the proceeds

               from the sale of the said collateral constitutes the cash collateral of Cameron

               County. Cameron County objects to the use of its cash collateral to pay any other

               creditors of this estate. Pursuant to 11 U.S.C. § 363(c) (4), absent consent by the

               secured party or an order of the Court permitting use of cash collateral, it is

               required that the Debtors “shall segregate and account for any cash collateral” in

               its possession.

           4. Cameron County objects to any sale provision which provides for a release of the

               ad valorem tax liens prior to the time that said taxes are paid in full.



       WHEREFORE, Cameron County objects to the terms of the sale as proposed and prays

that the sale be disallowed unless and until the treatment of the ad valorem tax liens is properly

addressed, and for such other and further relief as the Court deems just.


                                                  2
             Case 19-12378-KBO       Doc 989     Filed 05/11/20   Page 3 of 3




Respectfully Submitted,

                                   LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                          2700 Via Fortuna Dr., Ste 400 (78746)
                                          P.O. Box 17428
                                          Austin, Texas 78760
                                          (512) 447-6675 (Telephone)
                                          (512) 443-5114 (Facsimile)
                                          Diane.Sanders@lgbs.com (Email)

                                              By: /s/ Diane W. Sanders
                                                 DIANE W. SANDERS
                                                 State Bar No. 16415500

                                          Elizabeth Weller
                                          Tex. Bar No. 00785514
                                          2777 N. Stemmons Fwy., Ste. 1000
                                          Dallas, TX 75207
                                           (469)221-5075 phone
                                          (469)221-5003 fax
                                          Bethw@lgbs.com email

                                   Attorneys for Cameron County




                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Limited Objection to Debtor’s
Motion To Sell Property Free and Clear of Liens has been served by electronic mail on the
parties listed on the ECF service list in this case on this 11th day of May, 2020.




                                              /s/ Diane W. Sanders
                                                  DIANE W. SANDERS




                                             3
